                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ROWELL-CHEMICAL CORP. and                         )
GARDNER-GIBSON TERMINAL, LLC,                     )
                                                  )
               Plaintiffs,                        )
                                                  )           No. 18 C 1829
       v.                                         )
                                                  )           Judge Sara L. Ellis
VILLAGE OF WILLOW SPRINGS,                        )
a municipal corporation,                          )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       After the Village of Willow Springs (the “Village”) passed Ordinance Number 2017–O–

41 (the “Ordinance”), Rowell-Chemical Corp. and Gardner-Gibson Terminal, LLC (collectively,

“Rowell”) filed the first amended complaint (“FAC”) challenging the Ordinance. Rowell claims

a violation of substantive due process (Count I), seeks a declaratory judgment that the Ordinance

does not apply to its business (Count II), and challenges the nonconforming use provisions of the

Village Code as unconstitutionally vague (Count III). The Village moves to dismiss for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and failure to state a

claim upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). In the

alternative, the Village moves the Court to abstain under the Pullman abstention doctrine.

Because Rowell does not need to exhaust its administrative remedies prior to bringing a facial

challenge to the Ordinance, the Court denies the Village’s motion to dismiss for lack of ripeness.

The Court, sua sponte, dismisses Count II for lack of redressability. Because this case involves

substantial uncertainty of a local ordinance, and a state court’s determination of the applicability

of the Ordinance to Rowell could moot Rowell’s federal constitutionality claim, the Court
chooses to exercise its right to abstain under Pullman pending a state court decision regarding

the applicability of the Ordinance to Rowell’s business.

                                         BACKGROUND 1

        Since 2009, Rowell has operated an asphalt storage and distribution business in the

Village at 10100 South Archer Ave., Willow Springs, Illinois (the “Distribution Terminal”),

which is within the L-1 Light Industrial District (“L-1 District”) with the consent and

endorsement of the Village. Title 9A, Chapter 7A, Section 6 of the Village Code does not permit

asphalt processing plants to operate in the L-1 District; however, Section 3 permits warehouses

and storage facilities. Rowell does not process asphalt; it simply stores and distributes asphalt.

        Over the years, Rowell has applied for and received various permits and licenses from the

Village to expand its asphalt storage business. This expansion included building new storage

tanks, containment dikes, rail spurs, and heating facilities, among various other things. For

instance, in November 2015, Rowell applied for a building permit to construct two additional

asphalt storage tanks, and the Village approved Rowell’s application. In April 2016, Rowell

applied to build two more asphalt storage tanks. The Village again approved Rowell’s

application. Finally, in December 2017, Rowell applied for and again received a building permit

to construct two additional asphalt storage tanks.

        On December 5, 2017, the Village Planning and Zoning Commission recommended that

the Board of Trustees (the “Board”) amend Chapter 7A to prohibit the establishment of asphalt

transfer stations, asphalt storage, asphalt processing, asphalt distribution and asphalt mixing

plants within the L-1 District because of alleged odors emanating from Rowell’s Distribution

1
 The facts in the background section are taken from Rowell’s first amended FAC and are presumed true
for the purpose of resolving the Village’s motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212
(7th Cir. 2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th
Cir. 2007).


                                                   2
Terminal. On December 14, 2017, the president and Board of the Village enacted the Ordinance.

The Ordinance amended Chapter 7A, Section 6 to prohibit more than just asphalt plants,

extending the list of prohibited uses to “asphalt transfer stations, asphalt storage, asphalt

processing, asphalt distribution and asphalt mixing” in the L-1 District. Doc. 1-2 at 3–4. A

member of the Board stated that the intent of the Ordinance was to revoke Rowell’s business

license from the Village. However, just a week later, on December 21, 2017, the Village

approved Rowell’s building permit application for yet two more asphalt storage tanks. The

Village has yet to take any enforcement action against Rowell regarding the Ordinance.

                                       LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) challenges the Court’s subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The party asserting jurisdiction has the burden of proof.

United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). The standard

of review for a Rule 12(b)(1) motion to dismiss depends on the purpose of the motion. Apex

Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009). If a defendant

challenges the sufficiency of the allegations regarding subject matter jurisdiction (a facial

challenge), the Court must accept all well-pleaded factual allegations as true and draw all

reasonable inferences in the plaintiff’s favor. See id.; United Phosphorus, 322 F.3d at 946. If,

however, the defendant denies or controverts the truth of the jurisdictional allegations (a factual

challenge), the Court may look beyond the pleadings and view any competent proof submitted

by the parties to determine if the plaintiff has established jurisdiction by a preponderance of the

evidence. See Apex Digital, 572 F.3d at 443–44; Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d

536, 543 (7th Cir. 2006).



                                                  3
       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

I.     Subject Matter Jurisdiction

       First, the Village argues that the Court should dismiss Rowell’s claims for lack of subject

matter jurisdiction because Rowell makes an unripe as-applied takings claim disguised as a due

process challenge to the Ordinance and has not exhausted its state law remedies under the

Williamson ripeness doctrine. Williamson County Reg’l Planning Comm’n v. Hamilton Bank of

Johnson City, 473 U.S. 172, 186, 105 S. Ct. 3108, 87 L. Ed. 2d 126 (1985); Flying J v. City of

New Haven, 549 F.3d 538, 544 (7th Cir. 2008) (finding when a claim is not ripe, a court lacks

subject matter jurisdiction); See Hager v. City of W. Peoria, 84 F.3d 865, 869 (7th Cir. 1996)

(“This court has applied [the Williamson] ripeness doctrine”). In response, Rowell argues that

the Williamson ripeness doctrine does not apply in this case because it makes a facial, not as-

applied, challenge to the Ordinance. See San Remo Hotel, L.P. v. City & County of San



                                                 4
Francisco, Cal., 545 U.S. 323, 325, 125 S. Ct. 2491, 162 L. Ed. 2d 315 (2005) (finding

petitioners were not required to ripen their facial attack on city ordinance in state court). The

Court notes that the Seventh Circuit’s recent decision in Kolton v. Frerichs clarifies that

“Williamson County has nothing to do with subject-matter jurisdiction.” 869 F.3d 532, 533 (7th

Cir. 2017). In a takings claim, Williamson requires the state court to give or deny just

compensation first, “instead of asking a federal judge to guess what a state court is likely to do.”

Id. at 535. Because the Village argues that Rowell’s claim is, in essence, an as-applied takings

claim, the Court must first determine the appropriate characterization of Rowell’s claims to see

whether Williamson applies.

       As the name suggests, “an as-applied challenge represents a plaintiff’s objection to how a

particular ordinance was applied in the specific context in which the plaintiff found himself,”

whereas “a facial challenge represents the plaintiff’s claim that a specific ordinance cannot be

constitutionally applied in any context.” Napleton v. Vill. of Hinsdale, 872 N.E.2d 23, 27–28,

374 Ill. App. 3d 1098, 313 Ill. Dec. 263 (2007), aff’d, 891 N.E.2d 839, 229 Ill. 2d 296, 322 Ill.

Dec. 548 (2008). The Court could construe Rowell’s claim as an as-applied takings claim

because Rowell alleges that the stated intent of the Ordinance was to revoke its business license,

and that the enactment of the Ordinance interferes with its “right to use and enjoyment of [its]

property.” Doc. 22 ¶¶ 45, 50. Furthermore, Rowell’s FAC bases its claim on the Village’s

failure to consider the factors from La Salle National Bank of Chicago v. Cook County, 145

N.E.2d 65, 69, 12 Ill. 2d 40 (1957), which are only relevant to as-applied challenges. Napleton,

891 N.E.2d at 852 (finding La Salle factors inapplicable to facial challenges). On the other hand,

the Court could find Rowell’s claim to be a facial due process challenge primarily because

Rowell asks that the Court declare the Ordinance unconstitutional as a whole, not just in its



                                                  5
application to Rowell. Doc. 22 ¶ 54. Because Rowell seeks to invalidate the Ordinance in its

entirety and does not allege any actual enforcement of the Ordinance to date, it does not need to

exhaust its remedies before filing this claim. Daniels v. Area Plan Comm’n of Allen County, 306

F.3d 445, 458 (7th Cir. 2002) (finding litigants are not required to meet the Williamson ripeness

requirements for bringing a claim in federal court when solely mounting a pre-enforcement facial

challenge to the constitutionality of a statute under the Fifth Amendment). Finally, although the

Village argues that Rowell’s substantive due process is simply a takings claim in disguise and

thus still subject to Williamson, Rowell conceded that its takings claim in its original complaint

was premature; therefore, “in light of this concession, [Rowell’s] due process claims cannot

fairly be characterized as a takings claim.” Gen. Auto Serv. Station v. City of Chicago, No. 00 C

0368, 2004 WL 442636 at *5 (N.D. Ill. Mar. 9, 2004). The Court therefore views Rowell’s

claim as a facial substantive due process challenge to the Ordinance. Six Star Holdings, LLC v.

City of Milwaukee, 821 F.3d 795, 803 (7th Cir. 2016) (“[A] court may construe a challenge as

applied or facially, as appropriate.”).

       The Village argues that Williamson still applies in facial challenges, directing the Court

to Northwestern University v. City of Evanston, 383 N.E.2d 964, 968, 74 Ill. 2d 80, 23 Ill. Dec.

93 (1978). However, the Court finds that this pre-Williamson case fails to support the Village’s

position because the Illinois Supreme Court specifically held “that a plaintiff who challenges the

validity of an ordinance on its face need not exhaust administrative remedies.” Id. As such,

Rowell’s claim is not subject to Williamson and Rowell need not have exhausted its

administrative remedies prior to the Court addressing this claim. The Court therefore denies the

Village’s motion to dismiss for lack of ripeness and subject matter jurisdiction.




                                                 6
        Although the Village focuses its motion to dismiss on ripeness grounds on Count I, the

Court notes that Count II requests an as-applied declaration. Because the Court construes

Rowell’s claims as facial challenges and the Court is unable to grant as-applied relief to a facial

challenge, the Court dismisses Count II, sua sponte, for lack of redressability. Spokeo, Inc. v.

Robins, -- U.S. --, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016) (finding a court’s ability to

redress plaintiff’s injury necessary for standing); Metallgesellschaft AG v. Sumitomo Corp. of

America, 325 F.3d 836, 842 (7th Cir. 2003) (“It is true, of course, that a district court may

dismiss a case sua sponte for lack of Article III standing”); Six Star Holdings, 821 F.3d at 803

(finding distinction between facial and as-applied challenges informs available remedy).

II.     Failure to State a Claim

        Next, the Village argues that Rowell fails to state a claim because it has not pleaded

exhaustion of remedies. However, because the Court finds that Rowell’s facial challenge is not

subject to Williamson, Rowell does not need to plead exhaustion. Daniels, 306 F.3d at 458

(finding litigants are not required to meet the Williamson ripeness requirements for bringing a

claim in federal court when solely mounting a pre-enforcement facial challenge to the

constitutionality of a statute under the Fifth Amendment). The Court denies the Village’s motion

for failure to state a claim on exhaustion grounds. 2




2
  Although the Village has not raised any other basis for dismissal for failure to state a claim, the Court
notes that the applicable standard in facial challenges is the rational basis test. Napleton, 897 N.E.2d at
853 (finding facial challenges are reviewed under the rational basis test). Indeed, “a plaintiff bears a very
heavy burden in a substantive due process action attacking a decision of local zoning officials.” Polenz v.
Parrott, 883 F.2d 551, 558 (7th Cir. 1989). Rowell must show that (1) the decision was arbitrary and
irrational, and (2) either a separate constitutional violation or the inadequacy of state law remedies. Id. at
558–59. The Court questions whether Rowell has sufficiently alleged these facts or would be able to
establish them going forward but the Village has not moved the Court to dismiss for failure to state a
claim on these grounds, so the Court does not reach a decision on this issue.


                                                      7
III.   Pullman Doctrine

       Finally, the Village moves the Court to exercise Pullman abstention. R.R. Comm’n of

Texas v. Pullman Co., 312 U.S. 496, 61 S. Ct. 643, 85 L. Ed. 971 (1941). “Pullman abstention is

warranted only when (1) there is substantial uncertainty as to the meaning of the state law and

(2) there exists a reasonable probability that the state court’s clarification of state law might

obviate the need for a federal constitutional ruling.” Int’l Coll. of Surgeons v. City of Chicago,

153 F.3d 356, 365 (7th Cir. 1998). The parties agree that there is substantial uncertainty

regarding the Ordinance and the nonconforming use provisions of the Village Code. See Doc. 24

at 10–11; Doc. 27 at 15. As for a state court’s ability to address the issue, the Court

acknowledges that “if a statute is attacked as being excessively vague on its face, meaning that it

is susceptible of being misapplied in a variety of possible situations, the state court is unlikely to

be able to give it an interpretation that will prevent any of these possible misapplications, so

probably abstention would not enable the constitutional issue to be avoided.” Waldron v.

McAtee, 723 F.2d 1348, 1354–55 (7th Cir. 1983) (emphasis in original). However, like in

Waldron, the Ordinance is narrow in scope, limited just to asphalt related operations, and

therefore “the task for the state court is much more limited.” Id. at 1355. Rowell’s facial

challenge “will be moot if the ordinance turns out not to be applicable to [Rowell];” likewise,

Rowell’s vagueness challenge to the nonconforming use provisions will be moot if the

Ordinance is applicable to Rowell. Id. Like Waldron, then, the Court finds that this is a good

case for abstention. A state court could decide whether the Ordinance, and by extension, the

nonconforming use provisions of the Village Code, apply to Rowell and moot the need for a

federal determination of the constitutionality of the Ordinance or the Village Code. Id. (“If the

state court holds the ordinance inapplicable to his conduct, his federal claim will be moot.”); Int’l



                                                  8
Coll. of Surgeons, 153 F.3d at 365 (“Pullman abstention operates only where ‘the resolution of a

federal constitutional question might be obviated if the state courts were given the opportunity to

interpret ambiguous state law.’”) (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716–

17, 116 S. Ct. 1712, 135 L. Ed. 2d 1 (1996)). Of course, “[i]f [the state court] holds the

ordinance applicable, [Rowell] can come back to the district court for an adjudication of its

constitutionality, unless he prefers to have the state court decide the whole case.” Waldron, 723

F.2d at 1355. Because the applicability of the Ordinance to Rowell will moot one of Rowell’s

constitutional issues, the Court exercises its power under Pullman to abstain pending a state

court ruling on the applicability of the Ordinance to Rowell.

                                         CONCLUSION

       For the foregoing reasons, the Court denies the Village’s motion to dismiss [24]. The

Court, sua sponte, dismisses Count II for lack of redressability. The Court abstains from

deciding the merits of the remaining claims pending a state court ruling on the applicability of

the Ordinance to Rowell.




Dated: April 24, 2019                                        ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                 9
